         Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 1 of 21                                 FILED
                                                                                               2020 Sep-21 PM 01:12
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

NOAH SKELTON,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Case No. 2:18-CV-01240-CLM
                                              )
BIRMINGHAM AIRPORT                            )
AUTHORITY,                                    )
                                              )
               Defendant.                     )

                               MEMORANDUM OPINION

       Noah Skelton, a white man, sues his employer, the Birmingham Airport

Authority (“the BAA”), alleging that the BAA has treated him unfavorably as

compared to his African American and female coworkers. Skelton also asserts that

the BAA retaliated against him in violation of Title VII of the Civil Rights Act of

1964 and 42 U.S.C. § 1981, through § 1983.

       The BAA seeks summary judgment. Doc. 36. It has also moved to strike

several of Skelton’s evidentiary submissions. Doc. 50. After considering the

evidence, the briefs, and the applicable law, the court GRANTS the BAA’s motion

for summary judgment (doc. 36) and DENIES as MOOT the BAA’s motion to

strike (doc. 50). 1


1
  In its motion to strike, the BAA asks the court to strike from the record evidence related to
disciplinary actions taken against Skelton since the filing of this lawsuit. The BAA also objects to
         Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 2 of 21




                                      BACKGROUND

I.     Skelton’s employment with the BAA.

       The BAA operates the Birmingham-Shuttlesworth International Airport in

Birmingham, Alabama. As of 2019, the racial makeup of the BAA is anywhere from

65 to 70% African American. Since April 2014, Skelton has worked for the BAA as

an Operations Specialist I (“Ops I”), which means that he provides customer service

and security for the airport.

       On June 8, 2016, Andy Cuesta, a fellow Ops I, reported that Skelton had been

bothering him at work by repeatedly complaining about their shared supervisors

David and Cameron Thompson. Cuesta reported that Skelton had told him that “Cam

is not [sic] a ‘fair’ person only with the female ops I and II, but not the men.” Doc.

37-13 at 102. Skelton also told Cuesta that David Thompson “favors only a certain

class of people and not others.” Id. Eight days after Cuesta filed his complaint, Jim

Payne, the BAA’s Director of Operations, issued Skelton a written reprimand for

“attempting to create an environment of discontent toward the organization and

management amongst [his] coworkers” and for showing “a continued pattern of

failing to follow standard operating procedures.” Doc. 37-2 at 2. In support of the




Skelton’s inclusion of the BAA’s EEOC position statement within his evidentiary submission.
Even if this court concluded that either the evidence related to the BAA’s most recent disciplinary
actions against Skelton or the BAA’s position statement was admissible, it would not change the
result of this opinion. So the motion to strike is denied as moot.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 3 of 21




written reprimand, Payne noted that Skelton’s record revealed that since July 2014

his supervisors had disciplined him for these incidents:

         • July 30, 2014: Failing to perform an adequate sweep and locking a
           family in the Sterile Area;

         • July 30, 2014: Failing to perform an adequate security sweep of the
           concourse after being discovered parked in a space with the vehicle
           lights off;

         • December 16, 2014: Failing to perform an adequate security sweep of
           the concourse by not checking the loading bridge doors and restrooms;

         • January 19, 2016: Failing to follow the exit lane rotation as instructed
           by a supervisor;

         • March 31, 2016: Using a cellphone while stationed at the exit lane;

         • April 7, 2016: Failing to follow procedures regarding shift swaps;

         • April 12, 2016: Using a cellphone at the exit lane;

         • April 30, 2016: Using a cellphone at the exit lane;

         • May 26, 2016: Being found in the break room when not on a break;

         • June 1, 2016: Failing to take lunch breaks as instructed;

         • June 5, 2016: Using a phone when assigned to landside patrol.

Doc. 37-13 at 100–01.

      Skelton signed the written reprimand and continued his employment with the

BAA. Then, in November 2016, Skelton complained to Cameron Thompson that
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 4 of 21




coworkers had posted a picture of the football player Tim Tebow kneeling and

praying to make fun of Skelton for praying (or Tebowing) at work.

      Three months after Skelton raised his Tebowing complaint, the BAA

suspended him for three days without pay. According to the BAA, Payne, along with

human resource managers Wes Williams and Kristi Mays, decided to suspend

Skelton for his continued failure to adhere to the BAA’s policies and procedures.

Skelton’s suspension document stated that since the June 2016 written reprimand

Skelton’s supervisors had disciplined him for:

          • July 1, 2016: Backing out of an overtime shift commitment and leaving
            his supervisor shorthanded;

          • July 17, 2016: Backing out of another overtime shift commitment;

          • October 18, 2016: Failing to sign out his vehicle/equipment for his
            shift as directed by his supervisor;

          • November 13, 2016: Being found on his cellphone at the exit lane;

          • November 16, 2016: Failing to sign out his vehicle and equipment as
            directed during his shift briefing;

          • November 22, 2016: Being found on his cellphone at the exit lane;

          • November 27, 2016: Being found on his cellphone at the exit lane and
            being unable to help determine why a security alarm went off because
            he had failed to pay attention;

          • December 14, 2016: Being found walking in the parking deck while
            on his cellphone;
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 5 of 21




          • January 12, 2017: Being unable to report a security breach because he
            manned an exit lane without a radio.

Doc. 37-13 at 85–86.

      During the meeting in which Skelton received his three-day suspension, he

complained that the BAA was unfairly singling him out for using his phone in the

exit lane. Two days later, Skelton filed a charge of discrimination with the EEOC,

alleging that his suspension violated Title VII. A little more than a month after

Skelton filed his charge of discrimination, he received his 2017 performance

evaluation. The performance evaluation rated Skelton as “Meets Expectations” but

mentioned Skelton’s written reprimand and suspension as evidence that he needed

to work on following the BAA’s instructions and departmental procedures. Because

of the performance evaluation’s references to his reprimand and suspension, Skelton

wrote in the employee comments section of the evaluation that he “believe[d] some

of this evaluation is in response to the EEOC claim I filed.” Doc. 37-14 at 104.

      In September 2018, over a year after Skelton had complained about his

performance evaluation and filed his EEOC charge, David Thompson yelled at

Skelton for not answering the phone while on his lunch break. Thompson allowed

Joe Doane, Skelton’s peer and a non-supervisory employee, to stay in his office

while he talked to Skelton about failing to answer the phone. Skelton contends that

this incident made him feel uncomfortable, so he reported it to Mays. But the BAA

never reprimanded Thompson for yelling at Skelton in front of Doane.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 6 of 21




II.   Misconduct by Skelton’s coworkers.

      According to Skelton, the BAA favored his African American and female

coworkers by not punishing them as harshly for policy violations as it punished him.

For example, Skelton objects to the fact that the BAA never disciplined several of

his supervisors and fellow Ops I employees for falling asleep at work.

      One co-worker who Skelton thinks the BAA treated more favorably is

Jennifer Judge. According to Cuesta, he witnessed Judge on her phone at the exit

lane for personal reason on at least four separate occasions. And Judge admits that

Payne once disciplined her for wearing Bluetooth headphones at work. Additionally,

in June 2015, Judge received a written reprimand for having been tardy 13 times

within the last six weeks. Judge continued to come into work late, so she received a

second written reprimand in October 2015, which stated that she had been tardy 14

times since receiving the first reprimand. Although this second written reprimand

states that the BAA would suspend Judge for one day, she claims that she never

served a suspension for being late to work.

      Another co-worker who Skelton claims engaged in misconduct is Reginald

McDonald. In 2014, McDonald allowed an exit lane breach, which led Payne to take

a stronger stance on exit lane breaches and to send a memo to employees that exit

lane breaches would lead to immediate termination. Although he believes that he

reprimanded McDonald for this exit lane breach, Payne could not locate the
        Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 7 of 21




reprimand in McDonald’s record. Aside from the exit lane breach, McDonald has

been involved in a vehicle accident in the parking deck, found asleep in his car, and

failed to respond to his radio.

      Other examples of BAA employees allegedly engaging in misconduct

includes David Thompson telling coworkers “[i]f you see me come in wearing a

trench coat, you’ll know I’m going to shoot up the place,” doc. 37-9 at 47, and Matt

Nelson trying to bring a gun past a TSA checkpoint. The BAA suspended Nelson

thirty days for the gun incident.

                                    STANDARD

      In reviewing a motion for summary judgment, this court views the facts and

draws all reasonable inferences in the light most favorable to the nonmoving party.

See Cuesta v. Sch. Bd. of Miami-Dade Cty., 285 F.3d 962, 966 (11th Cir. 2002).

Summary judgment is appropriate when there is no genuine dispute of material fact

and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a).

A genuine dispute of material fact exists when “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).
         Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 8 of 21




                                           ANALYSIS

       In his complaint, Skelton asserts claims of race discrimination (Count One),

retaliation (Count Two), and gender discrimination (Count Three). 2 See generally

Doc. 1. And throughout the complaint, Skelton makes several assertions that he was

“harassed” while working for the BAA, see, e.g., Doc. 1, p. 6, 13, ¶¶ 32, 73, which

the BAA understands Skelton may have intended to raise a hostile work environment

claim. Like the parties, the court begins by addressing Skelton’s race and gender

discrimination claims. The court then addresses the retaliation and hostile work

environment claims in turn.

I.     Skelton’s race and gender discrimination claims fail as a matter of law.

       Skelton first contends that the BAA disciplined him and suspended him for

three days without pay because of unlawful race and gender discrimination. Skelton

presents no direct evidence of either race or gender discrimination, so the court

analyzes his discrimination claims under the frameworks applicable to cases

involving only circumstantial evidence of discrimination. One way that Skelton can



2
  Skelton brings his race discrimination and retaliation claims under Title VII of the Civil Rights
Act of 1964 and 42 U.S.C. § 1981, through 42 U.S.C. § 1983. Each of these statutes is subject to
the same requirements of proof and analytical framework. See Standard v. A.B.E.L. Servs., Inc.,
161 F.3d 1318, 1330 (11th Cir. 1998) (Title VII and § 1981 have the “same requirements of proof
and use the same analytical framework”); Cross v. State of Ala., State Dep’t. of Mental Health &
Mental Retardation, 49 F.3d 1490, 1508 (11th Cir. 1995) (“When [S]ection 1983 is used as a
parallel remedy for violation of [Title VII], the elements of the two causes of action are the same.”).
Thus, the court addresses only Skelton’s Title VII race discrimination and retaliation claims but
implicitly applies its analysis to Skelton’s §§ 1981/1983 claims.
          Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 9 of 21




create a jury question on his discrimination claims is to satisfy the three-part burden-

shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800

(1973).

      Step 1: Under McDonnell Douglas, Skelton bears the initial burden of

showing “(1) that [he] belongs to a protected class, (2) that [he] was subjected to an

adverse employment action, (3) that [he] was qualified to perform the job in

question, and (4) that [his] employer treated ‘similarly situated’ employees outside

[his] class more favorably.” Lewis v. City of Union City, 918 F.3d 1213, 1220–21

(11th Cir. 2019) (en banc).

      Step 2: If Skelton makes out a prima facie case of discrimination, the burden

then shifts to the BAA to articulate a legitimate, nondiscriminatory reason for its

actions. See Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

      Step 3: Should the BAA carry its burden, the burden then returns to Skelton

to establish that the BAA’s proffered reason for its actions was merely a pretext for

unlawful discrimination, an obligation that “merges with [his] ultimate burden of

persuading the [factfinder] that [he] has been the victim of intentional

discrimination.” Id. at 256.

      But “the McDonnell Douglas framework is not, and never was intended to be,

the sine qua non for a plaintiff to survive a summary judgment motion in an

employment discrimination case.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321,
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 10 of 21




1328 (11th Cir. 2011). Thus, Skelton may also survive summary judgment if he

shows “a convincing mosaic of circumstantial evidence” of intentional

discrimination. Id. Further, Skelton can survive summary judgment under a mixed-

motive theory of discrimination by offering “evidence sufficient to convince a jury”

that: (1) the BAA took an adverse employment action against him; and (2) a

protected characteristic was a motivating factor for the BAA’s adverse employment

action. See Quigg v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1239 (11th Cir. 2016).

      A.      Skelton lacks evidence of similarly situated comparators.

      The BAA argues that it is entitled to summary judgment on Skelton’s race and

gender discrimination claims because he lacks evidence that the BAA treated

similarly situated female and African American coworkers more favorably. A

plaintiff proceeding under McDonnell Douglas must show, as part of his prima facie

case of discrimination, that he and his more favorably treated coworkers “are

similarly situated in all material respects.” Lewis, 918 F.3d at 1226. A plaintiff will

usually be able to make this showing when he and his alleged comparator:


           • engaged in the same basic conduct;

           • were subject to the same employment policies, guidelines, and rules;

           • were under the jurisdiction of the same supervisor; and

           • shared similar employment or disciplinary histories.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 11 of 21




See id. at 1227–28.

       Skelton’s brief fails to explain which specific coworkers he contends were

treated better than he was. Instead, he incorrectly argues that he need not present

comparator evidence to make out a prima facie case of discrimination and states in

conclusory fashion “that numerous black employees and black female employees,

committed the same or similar offenses the BAA alleged were committed by Skelton

and these employees were either not disciplined or not suspended as required by

policy.” Doc. 48 at 41–42. These conclusory assertions fail to meet Skelton’s initial

burden to show that he was treated differently than similarly situated comparators.

See Chavez v. Sec’y Florida Dep’t of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011)

(“[D]istrict court judges are not required to ferret out delectable facts buried in a

massive record . . . .”).

       Additionally, the court’s own review of the record has turned up no coworkers

who were “similarly situated in all material respects” to Skelton and were treated

more favorably than he was. Lewis, 918 F.3d at 1226. Although, during his

deposition, Skelton objected to the fact that the BAA never disciplined several of his

coworkers for falling asleep at work, he admits that no supervisor ever disciplined

him for falling asleep and that “it’s kind of accepted” that BAA employees may doze

off after the last flight is in. Doc. 37-1 at 10–11. Thus, this evidence fails to show

that the BAA treated Skelton differently than similarly situated coworkers.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 12 of 21




      And although Judge engaged in misconduct, Skelton has failed to show that

the BAA treated her better than it treated him. Indeed, the only time Payne caught

Judge using a phone in the exit lane he disciplined her. To be sure, Judge’s record

reflects that she has a history of being tardy to work. But Judge received two written

reprimands for her excessive tardiness. And Skelton has offered no evidence that the

BAA considered tardiness to be an equivalent offense to talking on a cellphone in

the exit lane or the other infractions that he allegedly committed. Thus, the court is

unconvinced that evidence that the BAA never suspended Judge for her tardiness

establishes that the BAA treated Skelton differently than a similarly situated co-

worker. See Lewis, 918 F.3d at 1227 (citing with approval Mitchell v. Toledo Hosp.,

964 F.2d 577, 580, 583 (6th Cir. 1992), which held that a plaintiff terminated for

“misuse of [an employer’s] property” could not rely on comparators allegedly guilty

of “absenteeism” and “insubordination”).

      For similar reasons, the court finds that McDonald is also an inadequate

comparator. The only misconduct that McDonald engaged in is: (1) allowing an exit

lane breach, (2) being involved in a vehicle accident in the parking deck, (3) falling

asleep in his car, and (4) failing to respond to his radio. While the BAA took exit

lane breaches seriously, these alleged infractions constitute a different type of

misconduct than repeatedly using a cellphone in the exit lane or engaging in

insubordination, the primary offenses that the BAA alleged Skelton had committed.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 13 of 21




What’s more, McDonald’s exit lane breach occurred before Payne sent the memo

informing Ops Is that allowing an exit lane breach would lead to immediate

termination. In fact, Payne testified that he decided to take a stronger stance on exit

lane breaches following the breach allowed by McDonald. As the BAA took this

stronger stance only after McDonald’s exit lane breach, the court cannot say that the

BAA’s failure to fire or suspend McDonald for this single incident provides evidence

that the BAA treated Skelton less favorably than those outside his protected class.

      Finally, David Thompson and Nelson are inadequate comparators. Although

Thompson engaged in misconduct by telling others at work that “[i]f you see me

come in wearing a trench coat, you’ll know I’m going to shoot up the place,” doc.

37-9 at 47, there are at least two reasons why he and Skelton are not “similarly

situated in all material respects.” Lewis, 918 F.3d at 1226. First, this single

inappropriate statement differs in both frequency and type from the offenses

allegedly committed by Skelton. Second, Payne testified that he was not involved in

the investigation into Thompson’s comments, so different supervisors disciplined

Skelton than investigated Thompson. See Jones v. Gerwens, 874 F.2d 1534, 1541

(11th Cir. 1989) (“[D]isciplinary measures undertaken by different supervisors may

not be comparable for purposes of Title VII analysis.”). Combined, these two facts

show that Thompson and Skelton are not similarly situated. Similarly, Skelton

cannot establish a prima facie case of discrimination by pointing to the BAA’s
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 14 of 21




treatment of Nelson, who the BAA suspended for 30 days for trying to bring a

handgun through a TSA checkpoint. Although Nelson’s offense was likely more

serious than any of the offenses committed by Skelton, the BAA responded to this

offense by suspending Nelson for 10 times longer than it suspended Skelton. Thus,

Skelton can hardly say that Nelson received more favorable treatment than he did.

      In short, the evidence does not show that the BAA treated a similarly situated

co-worker who engaged in the same type and frequency of misconduct as Skelton

more favorably than it treated him. As a result, Skelton has failed to establish a prima

facie case of discrimination under the McDonnell Douglas framework.

      B.     Skelton’s “convincing mosaic” and “mixed-motive” theories of
             discrimination fail.
      The court thus turns to consider whether Skelton has made the evidentiary

showing necessary to survive summary judgment under either a convincing mosaic

or mixed-motive theory of discrimination. Skelton hardly tries to advance these

theories of discrimination in response to the BAA’s motion for summary judgment.

Instead, he makes only passing references to cases in which plaintiffs have survived

summary judgment under either the mixed-motive or convincing mosaic

frameworks. It is not the court’s job to advance these theories of discrimination for

Skelton. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014) (noting that litigants need to “plainly and prominently” raise arguments that

they wish for the court to consider).
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 15 of 21




      And Skelton’s evidence of discrimination falls far short of what is needed to

survive summary judgment when asserting either a convincing mosaic or mixed-

motive theory of discrimination. Skelton’s sole race-related evidence is that (1)

David Thompson may have mentioned Skelton in a conversation about white

privilege, and (2) around 65 to 70% of BAA employees (and all supervisors) are

black. The only statements in the record related to gender come from Cuesta’s report

that Skelton had told him that he thought Cameron Thompson treated female Ops I

and II better than the men.

      These facts fail to create a “convincing mosaic” of intentional discrimination.

Cf. Dukes v. Shelby Cty. Bd. of Educ., 762 F. App’x 1007, 1013–14 (11th Cir. 2019)

(“considerably more evidence . . . is required” to create a convincing mosaic than

that (1) the meeting minutes for a specially called meeting incorrectly stated that the

plaintiff was there; (2) the defendant misstated the qualifications of its new hire in

its EEOC position statement; (3) the defendant employed no African Americans in

the workplace; (4) a Board member commented that the Board would consider a

“black” if the Board ever received a “decent resumé” from an African American;

and (5) that the candidate who received the position the plaintiff applied for had

received a reprimand). Nor do these facts show that a motivating factor in Skelton’s

discipline and suspension was either his race or gender. Compare Quigg, 814 F.3d

at 1241 (finding that a plaintiff presented sufficient evidence to survive summary
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 16 of 21




judgment on her mixed motive claim when (1) a school board member told a parent

that “it is time to put a man in there”; (2) school board members recommended that

the plaintiff hire a tough “hatchet man” to serve as assistant superintendent; (3)

school board member told the plaintiff that “she should consider a male assistant

superintendent” to achieve gender balance; and (4) a school board member told the

plaintiff that she voted against her because she “needed a strong male to work under

her to handle problems, someone would could get tough”) with Burton v. Gwinnett

Cty. Sch. Dist., 756 F. App’x 926, 930 (11th Cir. 2018) (“[T]wo vague statements

made by individuals who lacked the power to fire” the plaintiff failed to prove that

race was a motivating factor in firing her.).

                                            ***

      In summary, Skelton has not met his initial burden to establish a prima facie

case of discrimination under the McDonnell Douglas framework. Nor has he created

a convincing mosaic of circumstantial evidence of discrimination or shown that

either his race or gender were a motivating factor in disciplining him. Thus,

Skelton’s race and gender discrimination claims are due to be dismissed.

II.   Skelton fails to establish a prima facie case of retaliation.

      Turning to Skelton’s retaliation claim, the court once again applies the three-

part McDonnell Douglas framework: (1) Skelton bears the initial burden to prove a

prima facie case; (2) the burden then shifts to the BAA to produce a legitimate,
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 17 of 21




nondiscriminatory reason for its actions; and finally, (3) the burden returns to

Skelton to provide evidence of pretext.

      To establish a prima facie case of retaliation, Skelton must show that (1) he

engaged in statutorily protected activity; (2) he suffered an adverse employment

action; and (3) that there is some causal relationship between the two events. See

Meeks v. Computer Assocs. Int’l, 15 F.3d 1013, 1021 (11th Cir. 1994).

      A.     Skelton did not engage in protected activity before his suspension.

      An employee engages in protected expression when he opposes practices

made unlawful by the relevant statute or participates in any way in an investigation

under the relevant statute. Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1350

(11th Cir. 1999). To count as protected activity, a plaintiff’s opposition musts stem

from a good-faith belief that is objectively reasonable under the existing substantive

law. Id. at 1351.

      Skelton asserts that he engaged in protected activity when he complained to

Cuesta that Cameron Thompson treated female operations employees better than he

treated male employees. He also contends that his suspension occurred because he

“continued to complain” to the BAA about discrimination and that David Thompson

retaliated against him by yelling at him in front of his co-workers in September 2018.

      Title VII’s protections apply “to those . . . who informally voice complaints

to their superiors or who use their employers’ internal grievance procedures.” See
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 18 of 21




Rollins v. State of Fla. Dep’t of Law Enf’t, 868 F.2d 397, 400 (11th Cir. 1989). Its

protections, however, do not extend to those who make an informal complaint to a

mere co-worker. See Fields v. Dep’t of Juvenile Justice, 712 F. App’x 934, 937 (11th

Cir. 2017) (holding that jury instructions reflected Eleventh Circuit case law when

they stated that the plaintiff could succeed on her retaliation claim only if she made

her internal complaint to “anyone above [her] in her chain of command or any

human-relations employee”). Cuesta was neither Skelton’s supervisor nor a human

resources employee when Skelton complained to him about Cameron Thompson.

Instead, he, like Skelton, worked as an Ops I. Thus, Skelton did not engage in

protected activity when he complained to Cuesta.

      And although Skelton argues that his suspension resulted from his continued

complaints about discrimination, the only complaint Skelton made in between

receiving the written warning and when the BAA decided to suspend him related to

his co-workers making fun of him for praying like Tim Tebow. No reasonable juror

could find that Skelton had a good-faith, reasonable belief that his coworkers’

comments about Tebowing constituted unlawful discrimination. As a result, this

complaint cannot support Skelton’s retaliation claim. See Clover, 176 F.3d at 1351.

      B.     Skelton has failed to show that his protected activity was causally
             connected to an adverse employment action.
      The BAA, however, concedes that Skelton likely engaged in protected activity

when he: (1) complained in his February 2017 suspension meeting that he thought
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 19 of 21




the suspension stemmed from discrimination; (2) filed his February 2017 EEOC

charge; and (3) wrote within the comments section of his March 2017 performance

evaluation that he believed the evaluation related to his EEOC charge. 3 The court

therefore must determine whether there is a causal connection between these

protected activities and David Thompson’s actions in September 2018.

       One way a plaintiff can establish a causal connection is by showing that the

employer knew of his statutorily protected activity and there was a close temporal

proximity between this awareness and the adverse employment action. See Higdon

v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). A plaintiff fails to state a prima

facie case of retaliation when “there is a substantial delay between the protected

expression and the adverse action in the absence of other evidence tending to show

causation.” Id.

       The well over a year gap between Skelton’s protected activities and David

Thompson’s beratement of him in September 2018 is too great to establish causation.

See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (suggesting that a

three- to four-month passage of time is too long to establish close temporal

proximity). And Skelton has not pointed the court to any other evidence that would

suggest a causal connection between his protected activities and Thompson’s actions


3
 Although in March 2017 Skelton stated that the believed his performance evaluation was
because of his EEOC charge, he advances no argument that the performance evaluation is an
adverse employment action that supports his retaliation claim.
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 20 of 21




in September 2018. Because Skelton has failed to show a causal link between his

protected activity and any adverse employment action, the BAA is entitled to

summary judgment on his retaliation claim.

III.   Skelton has waived the right to assert a hostile work environment claim.

       The court finally addresses whether Skelton can proceed to trial on a hostile

work environment claim. Although Skelton’s complaint includes no standalone

hostile work environment claim, his complaint does include several assertions that

he was “harassed” while working for the BAA. See, e.g., Doc. 1, p. 6, 13, ¶¶ 32, 73.

If Skelton intended for these references to harassment to raise a hostile work

environment claim, that claim is due to be summarily dismissed for at least two

reasons.

       First, allowing Skelton to include a hostile work environment claim through

allegations made within his distinct discrimination and retaliation claims would

violate the pleading requirements of Federal Rules of Civil Procedure 8(a)(2) and

10(b). See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23

(11th Cir. 2015) (“The third type of shotgun pleading is one that commits the sin of

not separating into different count each cause of action or claim for relief.”); Cesnik

v. Edgewood Baptist Church, 88 F.3d 902, 905 (11th Cir. 1996) (calling a complaint

a shotgun pleading when it “was framed in complete disregard of the principle that

separate, discrete causes of action should be plead in separate counts”). Thus, if
       Case 2:18-cv-01240-CLM Document 52 Filed 09/21/20 Page 21 of 21




Skelton intended for the court to consider a distinct claim of hostile work

environment, he needed to plead it as a separate count in his complaint.

      And Skelton has made no argument in response to the BAA’s argument that

the hostile work environment claim should be summarily dismissed. Thus, even if

Skelton at first intended to assert a hostile work environment claim, the court

considers that claim abandoned. See Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d

587, 599 (11th Cir. 1995) (en banc) (“[G]rounds alleged in the complaint but not

relied upon in summary judgment are deemed abandoned.”). As a result, the court

will summarily dismiss Skelton’s hostile work environment claim.

                                 CONCLUSION

      For these reasons, the court determines that the BAA’s motion for summary

judgment (doc. 36) must be GRANTED and the BAA’s motion to strike (doc. 50)

must be DENIED as MOOT. The court will enter a separate order that carries out

these findings.

      DONE and ORDERED this September 21, 2020.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE
